Citation Nr: 1615853	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-36 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen 
service connection for substance abuse, to include as secondary to
an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder).

3.  Entitlement to service connection for residuals of a back injury.

4.  Entitlement to a total disability rating based upon individual unemployability
due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to November 1989.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Veteran was scheduled for an April 2011 travel Board hearing.  He did not appear for the scheduled hearing, and the hearing request has been withdrawn. 

In a March 2013 decision and remand, the Board, in pertinent part, remanded the appeal for service connection for an acquired psychiatric disorder and for residuals of a back injury for further development, to include a request for any outstanding treatment records and to schedule the Veteran for VA examinations.  The appeal to reopen service connection for substance abuse and the appeal for a TDIU were remanded as inextricably intertwined with the other two issues.  See Harris v. Derwinski, 1 Vet App 180, 183 (1991).  As the Board will discuss in greater detail below, the AOJ has substantially complied with the Board's remand, and the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  In an unappealed June 2005 rating decision, the RO denied service connection for substance abuse.

2.  Evidence received since June 2005 rating decision does not support the application to reopen service connection for substance abuse.  

3.  Currently diagnosed bipolar disorder is not related to service.

4.  The Veteran was treated for a back injury after a motor vehicle accident in service.

5.  Lumbar spine symptoms were not both chronic in service and continuous after service separation.  

6.  Arthritis did not manifest within one year after service separation.

7.  Currently diagnosed arthritis in the lumbar spine is not related to service.  

8.  The Veteran does not meet the threshold criteria for a TDIU under 38 U.S.C.A. § 4.16 (a) and it is not factually ascertainable that the Veteran was unable to secure or follow a substantially gainful or more than marginal occupation due to service-connected hepatitis C.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision which denied service connection for substance abuse became final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.1103 (2015).

2.  The criteria to reopen service connection for substance abuse have not been met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2015).

3.  The criteria for service connection for bipolar disorder have not been met.  
38 U.S.C.A. §§ 1101, 1131, 5107, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).



4.  The criteria for service connection for residuals of a back injury have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued January 2008 preadjudicatory notice to the Veteran which met the VCAA notice requirements and addressed the new and material evidence claim consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, service personnel records, lay statements, and VA and private medical records.  The Board remanded the appeal in March 2013 to afford the Veteran an opportunity to identify any outstanding evidence to be obtained, and to schedule the Veteran for VA psychiatric and orthopedic examinations to address the etiology of his claimed disabilities.  

The AOJ issued March 2014, April 2014, July 2014 letters to the Veteran requesting that he identify relevant treatment records and notifying him of the necessity of appearing at scheduled VA examinations.  The record shows that the Veteran's mail has been repeatedly returned as undeliverable and that he failed to provide a proper forwarding address.  The AOJ also attempted to contact the Veteran by phone in February 2015, leaving a voice message.  The Board finds that the AOJ made every effort to discharge its duty to ensure compliance with the terms of the March 2013 Board remand.  Cf. Stegall v. West, 11 Vet. App. 268, 270 (1998).  To date, no response has been received from the Veteran and subsequent mail correspondence has been returned as undeliverable.  The AOJ scheduled the Veteran for VA examinations on two occasions in July 2014.  The Veteran failed to report to scheduled VA examinations with no explanation provided.  The Board finds that the AOJ has fully complied with the Board's remand instructions, and that notice of examination was provided to the Veteran.  It is well established that it is the Veteran's responsibility to keep VA advised of his whereabouts in order to facilitate the conducting of a medical inquiry.  If he does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

The Veteran has not provided updated contact information, and to date, he has not shown good cause for his failure to report to the scheduled VA examinations.  In light of the Veteran's failure to cooperate, the Board finds that no further action is necessary to meet the requirements of the VCAA. See 38 C.F.R. § 3.655 (2015); see also Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty to assist is not always a one-way street, or a blind alley, and that the veteran must be prepared to cooperate with the VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting his claim.).  The Veteran's appeal has been decided on the evidence of record.

New and Material Evidence Law and Analysis

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  A change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter. 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West , 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

The RO previously denied service connection for substance abuse in an unappealed June 2005 rating decision.  The Veteran has continued to claim service connection for substance abuse.  The Board separately addressed and reopened the claim for service connection for an acquired psychiatric disorder in a March 2013 decision, and that appeal is being separately adjudicated.  The Board finds that the scope of the claim for service connection for substance abuse has not changed and an analysis of the claim on the basis of whether new and material evidence had been submitted is appropriate.  Cf. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009). 

In a January 2008 statement, the Veteran contends that he did not receive notice of the June 2005 rating decision and contends that he was hospitalized and out of the country during the appeal deadline.  VA regulations provide that "notice" means written notice sent to a claimant or payee at his latest address of record.  38 C.F.R. 
§ 3.1(q) (2015).  The record shows that the July 2005 rating decision and notice of appellate rights was mailed to the Veteran's address of record and was not returned as undeliverable.  Thus, the Veteran is presumed to have received the June 2005 notice of decision.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15   (1926) (holding that government officials are presumed to "have properly discharged their official duties."); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO).  A statement from the claimant that he did not receive applicable notice is not enough to rebut the presumption.  YT v. Brown, 9 Vet. App. 195, 199 (1996); Jones v. West, 12 Vet. App. 98, 102 (1998).  Accordingly, the Board finds, that the Veteran's assertion of non-receipt without further evidence, does not rebut the presumption of regularity with providing notice of the July 2005 rating decision. 

The Veteran did not appeal the June 2005 rating decision and did not submit additional evidence addressing the appeal within one year of the June 2005 denial; thus, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  

The RO denied the claim for service connection for substance abuse in June 2005 because the Veteran's substance abuse was deemed to be willful misconduct.  With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.1(m) (2015).  While VA's General Counsel has interpreted that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990, see VAOPGCPREC 7-99, service connection for compensation purposes is permitted for an alcohol or drug abuse disability acquired as secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen, 237 F. 3d at 1381.  Thus, the Board finds that new and material evidence in this case must tend to establish that the Veteran's substance abuse is secondary to a service-connected disability.  

Evidence considered in the June 2005 denial included service treatment records which identified treatment for cocaine abuse and dependence in service, and VA treatment records which identified current treatment for cocaine dependence.  Subsequent to the June 2005 rating decision, additional evidence in the form of VA and private treatment records and lay statements have been received.  New medical evidence continues to identify currently diagnosed cocaine dependence.  The Board finds that the new evidence is not material as a current disability was already established at the time of the June 2005 denial of service connection.  

In new lay statements received in December 2007, January 2008, February 2008, and October 2008, the Veteran asserts that he has a nervous condition with secondary substance abuse; that drug abuse was a result of stress and denial of admission to the U.S. Naval Academy as a result of his back injury; that an in-service car accident led to depression and drug abuse; and that substance abuse was caused by service.  The Board finds that the new lay evidence it is not material as it does not tend to establish a nexus between the Veteran's substance abuse and a primary service-connected disability.  

Insomuch as the Veteran contends that substance abuse is secondary to psychiatric symptoms in service or a back injury, because the Board is denying service connection for an acquired psychiatric disorder and residuals of a back injury, the Board finds that such assertions do not amount to an alternative theory of entitlement based on secondary service connection.  The Board finds that the evidence of record would not reasonably substantiate the Veteran's claim were it to be reopened.  See Shade v. Shinseki, 24 Vet. App. at 118.  Accordingly, the Board finds that the evidence is not new and material to reopen service connection for substance abuse.

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends that an acquired psychiatric disorder was incurred in service and reported in January 2008 and February 2008 statements that he experienced symptoms of depression or bipolar disorder after he was disqualified from the U.S. Naval Academy after a motor vehicle accident in service.  He also contends that bipolar issues were a result of stress associated with his duties as a Nuclear Power Operator.  He contends that symptoms of his bipolar disorder were present, but were unaddressed and remained untreated while on active duty.  

Service treatment records and service personnel records reflect treatment for cocaine dependence in service, but do not reflect any other psychiatric treatment or diagnoses in service.  Service treatment records also show that the Veteran injured his back in service and was put on profile for six months due to the injury.  Personnel records indicate that the Veteran was discharged early due to his substance abuse issues.

The record shows that the Veteran was first diagnosed with bipolar disorder in 2003.  VA and private psychiatric treatment records show that the Veteran was hospitalized after threatening to kill himself in November 2003.  He was diagnosed at the North Central Medical Center with bipolar disorder and adjustment disorder.  It was noted, at that time, that the Veteran reported a history of depression that was previously untreated.  The Veteran continued to receive treatment for bipolar disorder at VA, noted in December 2003 to be recently diagnosed, and has a current diagnosis of bipolar disorder.  

The Veteran contends that bipolar disorder began in service, that psychiatric symptoms were present in service, and has attributed substance abuse in service to bipolar disorder.  While the Veteran is competent to identify symptoms of depression in service, and there is no indication that his statement in this regard is not credible; the Board finds that he is not competent to provide an opinion as to whether bipolar disorder, first diagnosed many years after service separation, is related to the reported symptoms in service.  Similarly, the Board finds that, as a lay person, the Veteran is not competent to provide an opinion regarding the nexus between claimed bipolar disorder to substance abuse in service, or other events in service as he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of such a diagnosis, and the Board finds that his lay assertions attempting to relate bipolar disorder to service are of little probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

While the Board remanded the appeal for a medical opinion to address the question of whether a currently diagnosed acquired psychiatric disorder is related to service, as noted above, the Veteran failed to appear for the scheduled VA examinations.  The Board finds that the evidence of record does not otherwise tend to establish a nexus between currently diagnosed bipolar disorder and service.  For these reasons, the Board finds that service connection for bipolar disorder is not warranted.  Because the preponderance of the evidence is against the appeal for service connection for an acquired psychiatric disorder the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

With regard to claimed residuals of a back injury, the Veteran contends that he injured his back in a motor vehicle accident in service, and that a currently diagnosed back disability is related to the in-service injury.  

The Board finds that the Veteran has a currently diagnosed lumbar spine disability.  VA treatment records dated in September 2009 show that the Veteran had x-ray evidence of degenerative changes in the lumbar spine.  At that time, the Veteran had complaints of low back pain without specific injury. 

The Board finds that the Veteran had an injury to the lumbar spine in a motor vehicle accident in service.  Service treatment records show that in July 1987, the Veteran was treated for low back pain after being involved in a motor vehicle accident one week prior.  X-rays showed no fracture, and the Veteran was assessed with lumbar sprain.  Service treatment records show that the Veteran continued to complain of back pain in August 1987 to October 1987 and was, at that time, referred for a Medical Board Evaluation.  On the Medical Board Evaluation, it was noted that x-rays of the lumbar spine demonstrated no abnormalities, and the Veteran was diagnosed with acute musculoskeletal strain.  An October 1987 bone scan also showed that the lumbar spine was within normal limits.  The Veteran was placed on six months limited duty.  The Veteran continued to receive rehabilitation and treatment for low back pain until February 1988.  He was found fit for full duty in February 1988, and had no further back complaints in service.  An August 1989 treatment note indicated that the Veteran needed to finish an evaluation of the back prior to discharge.  It does not appear that a separation examination was completed and personnel records indicate that the Veteran was administratively discharged due to drug abuse charges.  

The Board finds that lumbar spine symptoms were not both chronic in service and continuous after service separation.  While service treatment records show that the Veteran was treated for the low back pain with a duration of approximately nine months, this was stated to have resolved in February 1988 and he had no further back complaints shown in service.  Significantly, VA treatment records do not reflect treatment for chronic low back pain until approximately 2008, and the Veteran had no complaints of back pain shown in VA treatment records dated from 1991 to 2005.  While the Veteran contends that his back disability is chronic and that he receives regular treatment at VA, he does not contend that his disability has been chronic or continuous since service separation.  Accordingly, the Board finds that lumbar spine symptoms were not both chronic in service and continuous after service separation.

Arthritis did not manifest within one year after service separation.  X-rays and bone scans completed in service did not identify arthritis of the lumbar spine.  The earliest x-ray evidence of arthritis was shown by VA treatment records in 2009.  

No nexus has been established between a currently diagnosed arthritis in the lumbar spine and service.  Because of the back injury shown in service followed by prolonged treatment for back pain, the Board remanded the appeal for a VA examination and opinion to address the relevant question of whether the Veteran's current back disability is related to service.  However, as discussed above, the Veteran did not appear to the scheduled examinations.  The Board finds that the Veteran is not competent to relate his current back disability to service, and absent evidence of a nexus between the Veteran's currently diagnosed lumbar spine arthritis and service, the Board finds that service connection is not warranted.  Because the preponderance of the evidence is against the appeal for service connection for an acquired psychiatric disorder the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

TDIU Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

In evaluating a Veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  38 C.F.R. §4.16(a) (2015).  For a veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2013).

The Veteran is currently service-connected for hepatitis C, rated as 0 percent disabling.  He has no other service-connected disabilities.  The Veteran does not have a single disability rated at 60 percent or more in the present case.  The Board finds, therefore, that entitlement to a TDIU is not warranted under section 4.16(a), and his claim for a total rating may be considered only under section 4.16(b).

The Board finds that referral for to the Director of Compensation Services for consideration of a TDIU under section 4.16(b) is not warranted.  The Veteran reported, in a February 2008 Veteran's Application for Increased Compensation Based on Unemployability, that he last worked full time in June 2007 as an engineer.  The Veteran identified having 8 years post-graduate education.  

In this case, evidence of record does not show that the Veteran is unemployable solely due to service-connected hepatitis C.  Instead, the February 2008 application for a TDIU, the Veteran contends that he is unable to secure for follow substantial gainful occupation due to bipolar disorder, depression, and PTSD, which are not service-connected.  The evidence does not otherwise indicate significant occupational impairment due to hepatitis C, and does not reflect an unusual or exceptional disability picture due to service-connected hepatitis C to warrant referral for consideration under 38 C.F.R. § 4.16(b).  VA treatment records do not reflect current treatment for hepatitis C.  There is nothing in the record to show that the Veteran's service-connected hepatitis C alone cause impairment with employment over and above that which is contemplated in the assigned schedular rating in this case.  The Board finds, therefore, that referral for a TDIU for consideration under 38 C.F.R. § 4.16(b) is not warranted.  Because the preponderance of the evidence is against the appeal for a TDIU, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

The application to reopen service connection for substance abuse is denied.

Service connection for an acquired psychiatric disorder, other than PTSD, is denied.

Service connection for residuals of a back injury is denied. 

Entitlement to a TDIU is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


